 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VINCENT ANTHONY CALLENDER,                        No. 2:16-cv-0694 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    J. RAMM, et al.,
15                       Defendants.
16

17          On November 9, 2018, defendants filed a motion for summary judgment pursuant to

18   Federal Rule of Civil Procedure 56 and Local Rule 230(m). See ECF No. 42. Plaintiff has not

19   opposed the motion.

20          Local Rule 230(l) provides in part: “Failure of the responding party to file written

21   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

22   the granting of the motion . . . .” Id. In the court’s service order issued on October 26, 2017

23   (ECF No. 21), and in defendants’ motion for summary judgment (ECF No. 42), plaintiff was

24   advised of the requirements for filing an opposition to a motion and that failure to oppose such a

25   motion may be deemed a waiver of opposition to the motion. See Rand v. Rowland, 154 F.3d

26   952, 957 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, (9th Cir. 1988).

27          Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

28   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of
                                                       1
 1   the Court.” Id. In the order filed October 26, 2017, plaintiff was also advised that failure to
 2   comply with the Local Rules may result in a recommendation that the action be dismissed.
 3          Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:
 4                  Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                    to comply with these rules or a court order, a defendant may move to
 5                  dismiss the action or any claim against it. Unless the dismissal order
                    states otherwise, a dismissal under this subdivision (b) and any
 6                  dismissal not under this rule--except one for lack of jurisdiction,
                    improper venue, or failure to join a party under Rule 19--operates as
 7                  an adjudication on the merits.
 8   Id.
 9          Accordingly, IT IS HEREBY ORDERED that, within thirty days from the date of this
10   order, plaintiff shall file an opposition, if any, to the motion for summary judgment. Failure to
11   file an opposition will be deemed as consent to have the action: (a) dismissed for lack of
12   prosecution; and (b) dismissed based on plaintiff’s failure to comply with these rules and a court
13   order. Such failure shall result in a recommendation that this action be dismissed pursuant to
14   Federal Rule of Civil Procedure 41(b).
15   DATED: December 10, 2018
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
